DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of specie II, figure 3A-3B, claims 1-4, 6 and 8-12, in the reply filed on March 22, 2022 is acknowledged.  The traversal is on the ground(s) that the elected species II and the non-elected species I and species III-X are related applications of the stretchable electronic device and could be considered together without being separated into ten species.
This is not found persuasive because, as explained in the previous action, each of the species has different structural arrangement as shown in the respective figures. Though, the search may be overlapping, a complete and thorough search, and consideration for all the species would be burdensome to the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received and recorded.

Drawings
The drawings are objected to because: (a) the figures are not properly cross-hatched.  All of the parts shown in section, and only those parts, must be cross-hatched. The cross-hatching patterns should be selected from those shown in the MPEP based on the material of the part (drawing symbol as shown in MPEP § 608.02 (IX). See also 37 CFR 1.84(h) (3) and MPEP § 608.02.
(b). A PLAN view for figure 3A-3B may be shown to clearly understand the structure of the plurality of first fragments separated for one another (may be shown with dotted line), and how the elastic conductive layer, and the non-elastic conductive layer overlap with each other.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 1-4, 6 and 8-12 are objected to because of the following informalities:  
Regarding claim 1, the recitation “non-elastic conductive layer” is misguiding. Figure 3A, and 3B, shows the non-elastic conductive layer deformed from the original shape, which implies that the non-elastic conductive layer appears to be elastic, too. 
 Claims 2-4, 6 and 8-12 depend upon claim 1 and inherit the same deficiency.
Appropriate correction is required.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The objection to figure and the objection to claims explained as above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-4, 6 and 8-12:
A stretchable electronic device with the limitation “wherein the conductive wiring is formed by stacking an elastic conductive layer and a non-elastic conductive layer, a fracture strain of the elastic conductive layer is greater than a fracture strain of the non-elastic conductive layer, the non-elastic conductive layer comprises a plurality of first fragments separated from one another, the elastic conductive layer is a continuous wiring” in combination with other claimed limitations of the base claim 1 has not been disclosed by the prior art of record taken alone or in combination.
Note: the decision about the withdrawn claims would be taken at the time of mailing the Notice of Allowance.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choong (US 2018/0192520), figure 2A, discloses a stretchable electronic device (system) with stretchable wiring in meandering shape.
Chen (US 8,513,532), figure 3C, discloses a flexible circuit structure with stretchability having a meandering shape.
Elsherbini (US 9,832,863), figure 9, discloses an electronic device with stretchability having a meandering shape. 
Yoshida (US 2017/0231082), figure 1-3, discloses a stretchable (extensible) printed circuit board structure having a meandering shape.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / March 24, 2022